United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2776
                                   ___________

Meric Alan Murphy,                    *
                                      *
            Petitioner,               *
                                      * Petition for Review of an Order
      v.                              * of the National Transportation
                                      * Safety Board.
Marion C. Blakey, Administrator,      *
Federal Aviation Administration,      *    [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                             Submitted: April 6, 2004

                                  Filed: April 15, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Meric Alan Murphy petitions for review of an order of the National
Transportation Safety Board (NTSB) denying his challenge to the suspension of his
pilot’s license. For the following reasons, we deny the petition.

       The Federal Aviation Administration (FAA) suspended Murphy’s commercial
pilot certification for 60 days for violating 14 C.F.R. § 91.13(b) (2001) (no person
may operate aircraft on any surface of airport in careless or reckless manner so as to
endanger life or property of another). Murphy appealed and, after a hearing, an
administrative law judge (ALJ) affirmed the suspension. Murphy then appealed to
the full NTSB, which denied his appeal and affirmed the ALJ’s decision. Murphy
now argues that the FAA did not satisfy its burden of proof.

      We disagree. Substantial evidence supported the agency’s factual findings.
Unrebutted testimony at the hearing established that Murphy was asleep in an idling
and unsecured aircraft, and that at some point he left the idling aircraft. See Reder
v. FAA, 116 F.3d 1261, 1263 (8th Cir. 1997) (deferential standard of review requires
affirming so long as agency decision is not arbitrary, capricious, abuse of discretion,
or otherwise not supported by law); Erickson v. NTSB, 758 F.2d 285, 288 (8th Cir.
1985) (NTSB’s inference from circumstantial evidence that violation of regulation
occurred is not impermissible step if supported by substantial evidence).

      Accordingly, we deny Murphy’s petition for review.
                     ______________________________




                                          -2-